NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

GUILLERMO LOPEZ-GONZALEZ,                       )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D15-4157
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed November 2, 2016.

Appeal from the Circuit Court for Manatee
County; Deno G. Economou, Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed without prejudice to Mr. Lopez-Gonzalez's right to seek

postconviction relief. See Fla. R. Crim. P. 3.850.



SILBERMAN, LaROSE, and ROTHSTEIN-YOUAKIM, JJ., Concur.